DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 14-20, drawn to a glass article, classified in C03C 3/083.
II. Claims 22-27, drawn to a glass article, classified in C03C 3/097.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs since the glass of the glass article of Group II requires the presence of P2O5 while the glass of Group I does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification.
- The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
- The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
		
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Johnson on 27 September 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-27 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 28 July 2020, 21 August 2020, 23 September 2020, 11 December 2020, 29 June 2021, and 29 July 2021 have been considered by the Examiner.

Drawings
	The original drawings received on 27 March 2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the claims are enabled for a composition comprising in terms of mole percentages, 100 mole percent in total selected from the following recited components and other non-recited components: SiO2, Al2O3, Li2O, Na2O, K2O, B2O3, P2O5, R2O, and RO.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In claims 14 and 20, the claims recite that the glass comprises in terms of mole percentages: 55-70% of SiO2, 12-20% of Al2O3, 5-15% Li2O, and 4-15% Na2O, where the amount of R2O+RO-Al2O3-B2O3-P2O5 is -8.00% to -1.75%, the ratio of (SiO2+Al2O3+Li2O)/Na2O is greater than or equal to 9.0, and the ratio of (Li2O+Al2O3+P2O5)/(Na2O+B2O3) is less than or equal to 3.50. It is unclear how the full range of at least the Na2O component can be utilized within the boundaries of the claims. For example, the glass is required to comprise SiO2 55% - 70%, Al2O3 12-20, Li2O 5-15, and (SiO2+Al2O3+Li2O)/Na2O ≥9.0. Claims 14 and 20 also recite that Na2O is 4-15%. However, it is not clear how the full range of Na2O can be utilized. If Na2O is at 15 %, the most all other components can be is 85%, and if all the 85% is in the glass as some combination of SiO2, Al2O3, and Li2O to maximize the (SiO2+Al2O3+Li2O)/Na2O ratio when Na2O is 15% the ratio is 5.67 which does not meet the required limitation of greater than or equal to 9.0. With that, it is unclear how the glass can comprise 15% of Na2O. Therefore, the Na2O component is effectively limited 4-9.90%. Therefore, the claim is not enable for the full range of the 4-15 mole % of Na2O. While every possible combination in a claim need not be achievable, the full range should be possible and enable in some combination. It is not clear how greater than 9.9 % of Na2O can meet the limitations of claims 14 and 20. 
	A) The breadth of the claims:
	The claims encompass glass composition comprising in terms of mole percentages: 55-70 % of SiO2, 12-20 % of Al2O3, 5-15 % Li2O, and 4-15 % Na2O, where the amount of R2O+RO-Al2O3-B2O3-P2O5 is -8.00% to -1.75%, the ratio of (SiO2+Al2O3+Li2O)/Na2O is greater than or equal to 9.0, and the ratio of (Li2O+Al2O3+P2O5)/(Na2O+B2O3) is less than or equal to 3.50. Based on the different limitations of the claims at least the upper limit of claims 14 and 20 are not enabled for Na2O. 
	B) The nature of the invention:
	The invention relates to a glass composition.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition based on mole percent ranges that are greater than 100 mole percent without altering the compositional and property make-up of the desired product.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass composition can in many cases can be predicted.  Generally, the properties of a glass product are altered by compositional changes. Without guidance to which component to decrease in a composition in order to increase a different component the results on the composition and the properties would be unpredictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are for producing a glass with the properties required by the instant claims (see specification paragraphs [0009]-[0012] and [0021]-[0046]).  Exemplary compositions exhibiting the composition required by the instant claims are disclosed. See Table 1. All of the exemplary compositions have compositions falling within, or very close to, the disclosed compositional ranges and have a total mole percent of 100.  No guidance is provided for producing glass exhibiting the required composition that have a composition which is greater than 100 mole percent or do not fall within the recited ranges. Furthermore, none of the 47 examples have greater than 9.92 mole % of Na2O. See Examples specifically Examples 2, 31, and 32.)
	G) The existence of working examples:
	There are many glasses with compositions falling within or similar to the composition that exhibit the required compositional components provided in the instant application. No examples are provided of glass having the required properties that are dissimilar to the composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The glass composition described in the disclosure would allow the production of a glass exhibiting the properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass exhibiting the required composition having a composition falling outside the preferred range where the total composition was greater than 100 mole percent.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass having the required compositional limitations outside of the compositions indicated as being enabled. Making or using a glass having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification. While all possible combinations of the recited ranges are not required to be within the scope of enablement, the entire range should be enabled. 
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the composition and properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that have compositions where individual components fail to meet the recited relationships and ratios, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	Claims 15-19 are rejected since they depend from claim 1 which is rejected as lacking enablement.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 20 recite limitation towards components R2O and/or RO, however the scope of R2O nor RO have been defined in the claims. This renders the claims indefinite.
Claims 15-19 are rejected since they depend from claim 1 which is rejected as indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gomez et al., U.S. Patent Application Publication US 2012/0052271 A1.
Gomez et al. disclose a glass having the following composition in terms of mole percentages: SiO2 50-70, Al2O3 5-15, B2O3 5-20, Li2O 2-15, Na2O 0-20, K2O 0-10, P2O5 0-10, MgO 0-5, CeO2 0-1, and SnO2 0-1. See Abstract and the entire specification, specifically, paragraph [0018]. Gomez et al. disclose that the glass undergoes a chemical strengthening process and the process can be two-step process creating a compressive surface layer from the surface of the glass into the internal portion of the glass the distance from the surface though the glass having a compressive stress is measured as the depth of layer (DOL). When there are multi cations exchanged there can be more than one depth of layer (DOL). See paragraphs [0004]-[0007] and [0016]. Gomez et al. disclose that a glass that has a compressive stress near the surface leads to a central tension in the inner or central region of the glass. See paragraph [0020]. Gomez et al. disclose that DOL may be on the order of 50-290 µm. See paragraph [0022]. Gomez et al. disclose that one or more sides of a sheet can be strengthened and to strengthen only from one surface the other surfaces can be masked. See paragraphs [0026]-[0028]. Gomez et al. disclose that the strengthened glass is used as cover glasses, display windows, touch screens and the like in consumer electronic devices such as: portable or hand-help communication and entertainment devices. See paragraph [0031].  The compositional ranges of Gomez et al. are sufficiently specific to anticipate the glass as recited in claims 1-13 and 21. See MPEP 2131.03. Furthermore, Gomez et al. disclose Example 4, which anticipates the compositional ranges of claims 14 and 20. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Gomez et al. would inherently possess the properties recited in claims 14-18 and 20. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above. Specifically, Comte et al., US 2014/0023865 A1; Gross et al., US 2016/0376186 A1; and  Beall et al., US 2017/0197869 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
27 September 2022